Citation Nr: 0028388	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertrophic 
cardiomyopathy and/or hypertension on a direct basis, a 
presumptive basis, or as secondary to post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel





INTRODUCTION

The veteran had active service from February 1964 to February 
1969.  The veteran also had unverified active duty for 
training with the Army National Guard and Army Reserve over 
the period of January 1972 to January 1996.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's service representation has recently raised an 
issue as to the timeliness of a February 1996 substantive 
appeal that was filed by the veteran following his 
disagreement with the initial rating assigned for his 
service-connected PTSD in January 1995.  In this regard, the 
representative apparently contends that the veteran was not 
given notice of the untimely nature of this prior appeal, and 
that this would entitle him to an earlier effective date for 
the 100 percent rating more recently assigned for PTSD, 
effective from February 1996.  First, the Board notes that 
since the veteran did not file a timely notice of 
disagreement with the February 1996 effective date for the 
100 percent rating assigned by a December 1998 rating 
decision, the issue of entitlement to an effective date 
earlier than February 1996 for the 100 percent evaluation is 
not a proper matter for current appellate consideration on 
any basis. The Board further notes that while the veteran 
previously sought an effective date earlier than March 1996 
for a 30 percent evaluation for PTSD (this appeal was timely 
filed in August 1996), he later expressly withdrew this 
appeal as recorded in writing in the transcript of a personal 
hearing in March 1997.  The Board finds that this was a 
proper withdrawal of this issue from his appeal.  See 
38 C.F.R. § 20.204(b) (1999); Tomlin v. Brown, 5 Vet. App. 
355 (1993). 

However, to the extent that the representative's comments 
might be construed as a new claim disputing the untimely 
nature of the February 1996 substantive appeal and asserting 
entitlement to an effective date earlier than February 1996 
for the 100 percent evaluation for PTSD, this matter is 
referred back to the regional office (RO) for further 
clarification and/or adjudication.

The Board further notes that while the veteran filed a notice 
of disagreement with the December 1998 rating decision's 
denial of his claim for degenerative joint disease and 
foraminal stenosis, lumbar spine (claimed as dorsal spine 
kyphosis with chronic back pain), the record does not reflect 
that the veteran filed a substantive appeal as to this claim 
following the issuance of the statement of the case in May 
1999.  Consequently, the Board finds that this issue is not a 
matter for current appellate consideration.

Finally, the Board finds that the claim for service 
connection for hypertrophic cardiomyopathy and/or 
hypertension on a direct basis, presumptive basis, or as 
secondary to PTSD requires further development, as addressed 
more fully below.


REMAND

First, the record reflects the veteran's long-time service 
with the Army Reserve, and that in a statement in support of 
the veteran's claim filed in March 1997, the veteran's spouse 
has asserted that during the period of November 1992 to 
November 1993, the veteran's cardiac symptoms were diagnosed 
as an enlarged heart muscle and irregular heart rate, the 
same diagnosis that had been given the veteran for many years 
at the time of annual physicals with the Army Reserve.  In 
this regard, the Board observes that while the regional 
office (RO) made an effort in July and December 1994 to 
obtain any medical records arising out of the veteran's 
service with the Army Reserve, following the RO's receipt of 
notification in January 1995 that the veteran was now 
assigned to a unit identified as "HHD 4th Bde, 104th Div 
(Tng), 8576 Fruitridge Road, Sacramento, CA 95826-4720," the 
record doe not reflect that the RO then made an effort to 
obtain the veteran's medical records from that location.  

Moreover, the Board notes that certain administrative records 
regarding the veteran's reserve duty reflect other possible 
locations for the veteran's reserve duty medical records.  
Based on the administrative records, since February 1987, 
other possible locations for the veteran's reserve medical 
records would be "HHD, 2nd Bn, 361st Regt (WVXZ99), PO Box 
15059, Sacramento, CA 95813-5049," "91st Division (Tng) 
Bldg 602, Ft Baker, Sausalito, CA 94965-5099," and "Det 1, 
91st Division (Training) (WVSV9Y), Sacto Army Depot, 
Sacramento, CA 95813-5049."  The Board recognizes the 
obligation of the Department of Veterans Affairs (VA) in the 
event of incomplete applications for benefits, and finds that 
in light of the above, additional effort to obtain reserve 
duty medical records is warranted.  38 U.S.C.A. § 5103 (West 
1991).

The Board would further note that the search for the 
veteran's Army Reserve duty medical records is now further 
complicated by the veteran's apparent retirement from the 
Army Reserve, effective January 9, 1996.  Veterans' Benefits 
Administration (VBA)'s Adjudication Procedure Manual, M21-1, 
Part III, Paragraph 4.01(c)(6) provides that if the veteran 
is in a specific Army Reserve or National Guard unit, the 
records are sent to that unit.  However, Paragraph 4.01(c)(7) 
provides that when the veteran no longer has a Reserve 
obligation or any other involvement with the Reserves or 
Guard, the records are furnished to the National Personnel 
Records Center (NPRC), and if the veteran retires from the 
Reserves or the Guard, the records are then held at the Army 
Reserve Personnel Center (ARPERCEN) until the death of the 
veteran.  Consequently, at the same time the RO makes an 
effort to obtain the reserve duty records from the specific 
units noted above, it should concurrently contact both NPRC 
and ARPERCEN for the same records in light of the veteran's 
retirement from the Army Reserve in January 1996.

The Board further notes that in her March 1997 statement, the 
veteran's spouse additionally contended that in April 1994, 
the veteran experienced a cardiac episode during a weekend 
with the Reserves, following which he was hospitalized for 
four hours.  She indicated that he was subsequently released 
to the battalion commander and taken back to Camp Roberts.  
Reportedly, the veteran's colonel had a medic watch over the 
veteran throughout the night.  In that this assertion 
concerns an incident allegedly occurring while on training 
with the Reserves, the RO is also requested to contact the 
veteran's spouse and request that she provide the name and 
address of the facility to which the veteran was taken at the 
time of the cardiac episode in April 1994.  If the facility 
is a military facility, an effort should be made to obtain 
these records either directly from that facility or, if 
necessary, through the NPRC or ARPERCEN.  If it is a private 
provider, the veteran's spouse should be requested to furnish 
the name and address of the facility, have the veteran sign 
an appropriate authorization, and then contact the facility 
in order to obtain the relevant treatment records.

Once the above efforts are completed to the extent possible, 
the veteran should be furnished with another VA medical 
examination by an appropriate specialist in cardiology for 
the purpose of determining the nature and etiology of his 
hypertrophic cardiomyopathy and/or hypertension.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the veteran's 
spouse and request that she provide the 
name and address of the facility to which 
the veteran was taken at the time of the 
reported cardiac episode during reserve 
duty in April 1994.  If it is a private 
medical provider, the RO should request 
that she furnish the name and address of 
the facility, have the veteran sign an 
appropriate authorization, and then 
contact the facility in order to obtain 
the relevant treatment records. 

3.  In accordance with adjudicatory 
procedures the RO should contact the Army 
Reserve units, "HHD 4th Bde, 104th Div 
(Tng), 8576 Fruitridge Road, Sacramento, 
CA 95826-4720," "HHD, 2nd Bn, 361st 
Regt (WVXZ99), PO Box 15059, Sacramento, 
CA 95813-5049," "91st Division (Tng) 
Bldg 602, Ft Baker, Sausalito, CA 94965-
5099," and "Det 1, 91st Division 
(Training) (WVSV9Y), Sacto Army Depot, 
Sacramento, CA 95813-5049," and if a 
military facility, the specific hospital 
the veteran was taken to following his 
cardiac episode of April 1994, and 
specifically request all of the veteran's 
medical records.  The RO should also 
concurrently make an effort to obtain the 
veteran's Army Reserve and Army National 
Guard medical records directly from NPRC 
and ARPENCEN.  Any evidence obtained 
should be associated with the claims 
folder.  If it is indicated that any of 
these records are no longer available, 
the RO should request a documented 
response from the reserve unit and/or 
military facility that a search for the 
records had negative results.  The RO 
should also then ascertain whether the 
records have been transferred or retired 
and their current location.  If they have 
been retired to a federal records center, 
the location of the center must be 
determined.  The RO should then request 
copies of the veteran's records from any 
facility where they are located that has 
not already been contacted.

4.  The veteran should then be afforded 
an examination by an appropriate 
specialist in cardiology to determine the 
nature, status and etiology of the 
veteran's hypertrophic cardiomyopathy 
and/or hypertension.  All indicated 
studies must be conducted.  The claims 
file, and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  After the examination and 
review of the evidence in the claims 
folder, including service and VA medical 
records, and any pertinent X-ray reports, 
including the February 1969 separation 
chest X-ray findings, the physician 
should express opinions as to the 
following: 

(a) Did the veteran plainly have a 
cardiovascular disorder on entering 
service and, if so, what is the 
diagnosis(es) of the disorder at 
entrance?

(b) What is the nature, etiology and 
diagnosis of any cardiovascular disorder 
found to be present during service or 
within one year of service?

(c) What is the etiology and correct 
diagnosis of any current cardiovascular 
disorder?

(d) What is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
current cardiovascular disorders and any 
in-service disorders?

(e) What is the degree of medical 
probability that any pre-service 
cardiovascular disorder underwent an 
increase in disability during active duty 
beyond the natural progress of the 
disorder based on all evidence pertaining 
to the disorder before, during and after 
service?

(f) What is the degree of medical 
probability that any current 
cardiovascular disorder is proximately 
due to or the result of service-connected 
PTSD?

(g) What is the degree of medical 
probability that some quantifiable 
component of a current cardiovascular 
disorder represents aggravation by 
service-connected PTSD? 

With respect to (g), if the physician 
still can not quantify the degree of 
additional disability representing the 
aggravation, but believes there has been 
aggravation, the physician should comment 
on how it may be determined that there 
has been aggravation of the 
cardiovascular disorder by service-
connected PTSD without resort to 
speculation.

If the physician can not answer any of 
the above questions without resort to 
speculation, the physician should so 
indicate.  The examiner should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences on his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
for service connection for hypertrophic 
cardiomyopathy and/or hypertension on a 
direct basis, a presumptive basis, or as 
secondary to PTSD.

7.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



